Citation Nr: 0503085	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for degenerative disc 
disease with fusion of the lumbosacral spine.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Waco, Texas.  Service connection for degenerative disc 
disease of the lumbosacral spine and arthritis was denied by 
a May 2002 rating decision while service connection for an 
eye condition was denied via an October 2002 rating decision.

In September 2004, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge. 

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Congruent with the September 2004 hearing, the veteran 
submitted additional VA treatment records with a waiver of 
initial RO review for all evidence submitted that date.  Two 
weeks later, more VA medical records were received by the RO 
and forwarded to the Board that contains evidence pertinent 
to the veteran's eye claim.  A waiver of initial RO review 
did not accompany the additional treatment records and this 
procedural right may not be presumed to have been waived.

As for the veteran's back and arthritis claims, the September 
2004 hearing transcript shows that the veteran testified that 
he went on sick call quite a few times for back pain while on 
active duty and he was generally given aspirin.  He also 
testified to a back injury, at which time he was prescribed 
three days of bedrest.  The veteran also asserted that he had 
in-service complaints regarding the onset of arthritis, which 
the hearing transcript reflects he described as similar 
tingling in the hands while in service.  The veteran's 
service medical records were received in April 2002.  A 
review of the records does not reflect medical treatment for 
the back or hands as asserted by the veteran.  But a February 
1981 record refers to an October 1980 examination, a report 
of which is not of record.  This suggests that all of the 
veteran's service medical records may not be associated with 
his claims folder and another attempt to obtain such evidence 
should be made prior to appellate review of his service 
connection claims. 

Accordingly, this case is REMANDED for the following actions:

1.  Please request the veteran's active 
duty service medical records, including 
an October 1980 report of separation 
examination at Irwin Army Hospital, Ft. 
Riley, KS.  If no additional service 
medical records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  Readjudicate the veteran's service 
connection claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claims for benefit 
and considers all evidence received since 
May 2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



